UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1518


ANNMARIE SEREM,

                  Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:13-cv-02705-JMC)


Submitted:   January 28, 2016               Decided:   February 26, 2016


Before AGEE and      DIAZ,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


W. Daniel Mayes, SMITH, MASSEY, BRODIE, GUYNN & MAYES, P.A.,
Aiken, South Carolina, for Appellant.       William N. Nettles,
United States Attorney, Columbia, South Carolina; Molly E.
Carter,   Special  Assistant   United  States   Attorney,  SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Annmarie Serem appeals the district court’s order accepting

the   magistrate        judge’s      recommendation     and    upholding   the

Commissioner’s     denial       of      her   application     for   disability

insurance     benefits.           Our    review   of    the    Commissioner’s

determination is limited to evaluating whether the findings are

supported by substantial evidence and whether the correct law

was applied.     See Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015).      We have thoroughly reviewed the parties’ briefs, the

administrative record, and the joint appendix, and we discern no

reversible error.        Accordingly, we affirm the district court’s

judgment.      Serem v. Comm’r of Soc. Sec. Admin., No. 1:13-cv-

02705-JMC     (D.S.C.    Mar.     30,    2015).    We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                          2